Abatement Order filed June 27, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00297-CR
                                  ____________

                 MICHAEL WAYNE BUNTING, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-3339

                           ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Kenneth Florence.
On June 24, 2019, counsel filed a motion to withdraw as appellate counsel because
he accepted an offer of employment with the Jefferson County Criminal District
Attorney’s Office. Accordingly, we enter the following order.

      We ORDER the judge of the 212th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing any orders permitting counsel
to withdraw and appointing new counsel. Those records shall be filed with the
clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM




Panel Consists of Justices Wise, Jewell, and Hassan.